Entered: August 7th, 2019
                            Case 19-18681      Doc 15    Filed 08/07/19    Page 1 of 3
Signed: August 7th, 2019

SO ORDERED




                              IN THE UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF MARYLAND


           IN RE                                              BANKRUPTCY NO. 19-18681
           NATALIE TAO

               DEBTOR



           LAKESIDE NATIONAL, LLC
             MOVANT

           VS.                                                CHAPTER 13

           NATALIE TAO
           ROBERT S. THOMAS, II, TRUSTEE

               RESPONDENT(S)

                 CONSENT ORDER FOR RELIEF FROM STAY AS TO PROPERTY KNOWN
                  AS 873-875 N. HOWARD STREET, AND FOR ADEQUATE PROTECTION
                                   AS TO 877 N. HOWARD STREET

                   On June 25, 2019, this chapter 13 bankruptcy was filed. On July 10, 2019 a Motion for

         Relief was filed (Docket 11.) This motion was responded to on July 24, 2019, (Docket 13.) The

         parties met prior to the hearing on August 5, 2019, where the Debtor tendered $10,000 as the

         payments under this agreement for July and August, 2019. Debtor also proffered that she had taken

         care of the old tax sale foreclosures related to properties where Lakeside has liens. This cause

         came for consideration upon the Motion for Relief from Stay as to the real property known as 873-
                    Case 19-18681       Doc 15   Filed 08/07/19     Page 2 of 3



875 N. Howard St., Baltimore Maryland (“Property,”) filed by the Movant, Lakeside National,

LLC (“Lakeside,”) and the Debtor Natalie Tao, having consented to the terms of this order, It is

hereby

         ORDERED that the automatic stay as to the real property known as 873-875 N. Howard

Street is lifted; and it is further

         ORDERED that Lakeside shall refrain and forbear from exercising and enforcing its rights

and remedies against the Property or the Debtor, provided that the Debtor shall timely pay to

Lakeside monthly payments on, or before the 1st of the month, beginning September 1, 2019, in

the amount of $5,000, with a five day grace period, and shall perform any and all non-monetary

obligations related to the Property as set forth in the loan documents with Lakeside. This $5,000

payment is to be applied both to the payment required for the loan secured by the Property as well

as an adequate protection payment for 877 N. Howard, which is owned by the Debtor and secures

a second loan between the Debtor and Lakeside ; and it is further

         ORDERED that if the Debtor fails to timely make payment provided for herein, or the

Debtor fails to perform any non-monetary obligations with regard to the property as set forth in

the Debtors’ loan documents and their failure to cure such any default within 7 days of Lakeside

sending notice to the Debtor by mail to 877 N. Howard Street, and by email to her counsel, the

Debtor will be in default of the terms of this Consent Order and upon Lakeside filing an affidavit

of default with the Court, Lakeside shall be entitled to exercise all rights and remedies under its

loan documents with the Debtor, including, but not limited to foreclosing on the Property without

further order of the Court; and it is further

         ORDERED that if this case is converted to a case under Chapter 7, the forbearance

agreement automatically terminates.
                   Case 19-18681      Doc 15     Filed 08/07/19     Page 3 of 3



Consented to by:

                                              By: /s/ Gerard F. Miles, Jr.___
                                                 Gerard F. Miles, Jr.
                                                 Huesman Jones and Miles, LLC
                                                 Federal Bar No. 28199
                                                 Executive Plaza III, Suite 905
                                                 11350 McCormick Road
                                                 Hunt Valley, Maryland 21031
                                                 (443) 541-8507
                                                 Buddy@lawhjm.com
                                                 Attorney for Petitioner Lakeside National, LLC


                                                 ___/s/_Jeffrey M. Sirody
                                                 Jeffrey M. Sirody
                                                 Federal Bar No. 11715
                                                 Jeffrey M. Sirody & Associates
                                                 1777 Reisterstown Road
                                                 Suite 360 E
                                                 Baltimore, Maryland 21208
                                                 (410) 415-0445
                                                 Attorney for Debtor/Respondent


        I HEREBY CERTIFY that the terms of the copy of the consent order submitted to the
Court are identical to those set forth in the original consent order; and the signatures represented
by the /s/__________________ on this copy reference the signatures of consenting parties on the
original consent order.

______________/s/______________
Gerard F. Miles, Jr.


Cc:
Via CM/ECF Electronic Notice:
Jeffrey M. Sirody, Counsel for Debtor,        Email: smeyers5@hotmail.com
Robert S. Thomas, II, Trustee                 Email: ECF@ch13balt.com

Via First Class Mail, Postage Prepaid:
Natalie A. Tao
877 North Howard Street
Baltimore, Maryland 21201-4605
Debtor

                                          End of Order
